
	
		II
		111th CONGRESS
		2d Session
		S. 20
		IN THE SENATE OF THE UNITED STATES
		
			September 29, 2010
			Mr. Graham introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To amend the Public Utility Regulatory Policies Act of
		  1978 to establish a Federal clean energy standard.
	
	
		1.Short titleThis Act may be cited as the
			 Clean Energy Standard Act of
			 2010.
		2.Sense of Congress on
			 clean energy and energy efficiencyIt is the sense of Congress that the Federal
			 Government should continue to support the use and expansion of clean energy and
			 energy efficiency in—
			(1)the production
			 and use of energy;
			(2)the reduction of
			 greenhouse gas emissions; and
			(3)the reduction of
			 dependence on foreign oil.
			3.Federal clean
			 energy standard
			(a)In
			 generalTitle VI of the Public Utility Regulatory Policies Act of
			 1978 (16 U.S.C. 2601 et seq.) is amended by adding at the end the
			 following:
				
					610.Federal clean
				energy standard
						(a)DefinitionsIn
				this section:
							(1)Advanced coal
				generationThe term advanced coal generation means
				the generation of electricity produced from coal by a new or existing coal
				generating facility that captures and permanently sequesters or stores at least
				65 percent of greenhouse gases produced by the facility.
							(2)AffiliateThe
				term affiliate when used with respect to a person, means another
				person that directly or indirectly owns or controls, is owned or controlled by,
				or is under common ownership or control with, such person, as determined under
				regulations issued by the Secretary.
							(3)Base quantity
				of electricity
								(A)In
				generalThe term base quantity of electricity means
				the total quantity of electricity sold by an electric utility to electric
				consumers in a calendar year.
								(B)ExclusionsThe
				term base quantity of electricity does not include—
									(i)electricity
				generated by a hydroelectric facility (including a pumped storage facility but
				excluding qualified hydropower) owned by an electric utility or sold under
				contract or rate order to an electric utility to meet the needs of the retail
				customers of the utility; or
									(ii)electricity
				generated through the incineration of municipal solid waste owned by an
				electric utility or sold under contract or rate order to an electric utility to
				meet the needs of the retail customers of the utility.
									(4)BiomassThe
				term biomass means—
								(A)materials,
				precommercial thinnings, or invasive species from National Forest System land
				and public lands (as defined in section 103 of the Federal Land Policy and
				Management Act of 1976 (43 U.S.C. 1702)) that—
									(i)are byproducts of
				preventive treatments that are removed—
										(I)to reduce
				hazardous fuels;
										(II)to reduce or
				contain disease or insect infestation; or
										(III)to restore
				ecosystem health;
										(ii)would not
				otherwise be used for higher-value products; and
									(iii)are harvested
				in accordance with—
										(I)applicable law
				and land management plans; and
										(II)the requirements
				for—
											(aa)old-growth
				maintenance, restoration, and management direction of paragraphs (2), (3), and
				(4) of subsection (e) of section 102 of the Healthy Forests Restoration Act of
				2003 (16 U.S.C. 6512); and
											(bb)large-tree
				retention of subsection (f) of that section; or
											(B)any organic
				matter that is available on a renewable or recurring basis from non-Federal
				land or land belonging to an Indian or Indian tribe that is held in trust by
				the United States or subject to a restriction against alienation imposed by the
				United States, including—
									(i)renewable plant
				material, including—
										(I)feed
				grains;
										(II)other
				agricultural commodities;
										(III)other plants
				and trees; and
										(IV)algae;
				and
										(ii)waste material,
				other than paper commonly recycled, including—
										(I)crop
				residue;
										(II)other vegetative
				waste material (including wood waste and wood residues);
										(III)animal waste
				and byproducts (including fats, oils, greases, and manure); and
										(IV)food waste and
				yard waste; and
										(C)residues and
				byproducts from wood, pulp, or paper products facilities.
								(5)Clean
				energyThe term clean energy means electric energy
				generated at a facility (including a distributed generation facility)
				from—
								(A)solar, wind,
				geothermal, or ocean energy;
								(B)biomass;
								(C)landfill
				gas;
								(D)qualified
				hydropower;
								(E)marine and
				hydrokinetic renewable energy (as defined in section 632 of the Energy
				Independence and Security Act of 2007 (42 U.S.C. 17211));
								(F)incremental
				geothermal production;
								(G)coal-mined
				methane;
								(H)qualified
				waste-to-energy;
								(I)qualified nuclear
				energy;
								(J)advanced coal
				generation;
								(K)eligible retired
				fossil fuel generation; or
								(L)another clean
				energy source based on innovative technology, as determined by the Secretary
				through rulemaking.
								(6)Distributed
				generation facilityThe term distributed generation
				facility means a facility at or near a customer site that provides
				electric energy to 1 or more customers for purposes other than resale other
				than to a utility through a net metering arrangement.
							(7)Eligible
				retired fossil fuel generationThe term eligible retired
				fossil fuel generation means the generation of electricity from any
				fossil fuel that is—
								(A)produced by a
				fossil fuel generating facility (including any petroleum coke or oil-fired
				steam unit or peaking facility) that had average carbon dioxide emissions
				during the 3-year period ending on the date of retirement in excess of 2,250
				pounds per megawatt hour of generation; and
								(B)permanently
				retired during the period beginning on the date of enactment of this section
				and ending on January 1, 2015.
								(8)Geothermal
				energyThe term geothermal energy means energy
				derived from a geothermal deposit (within the meaning of section 613(e)(2) of
				the Internal Revenue Code of 1986).
							(9)Incremental
				cost of compliance
								(A)In
				generalThe term incremental cost of compliance
				means—
									(i)the costs
				attributable to all retail sales of electricity incurred in a year by an
				electric utility to—
										(I)generate clean
				energy eligible for Federal clean energy credits;
										(II)acquire Federal
				clean energy credits; or
										(III)make
				alternative compliance payments in order to comply with the requirements of
				subsection (b); less
										(ii)(I)the costs the electric
				utility would have incurred to serve all of the retail customers of that
				electric utility in that year to generate or acquire additional electricity not
				eligible for clean energy credits if the requirements of subsection (b) did not
				apply to the electric utility; and
										(II)the costs of compliance with any
				comparable State clean energy requirement.
										(B)Cost of
				electricityIn calculating the incremental cost of compliance of
				an electric utility under this section, the Secretary shall take into account
				the reduction, if any, in the cost of electricity generated with fossil fuels
				associated with increased reliance on clean energy generation.
								(10)Incremental
				fossil fuel productionThe term incremental fossil fuel
				production means the incremental quantity of electricity generated at an
				existing fossil fuel generation facility over the average quantity of
				electricity generated at the facility during the preceding 3-year period that
				is attributable to permanent efficiency improvements or capacity additions made
				on or after the date of enactment of this section, if there is no increase in
				greenhouse gas emissions associated with the efficiency improvements or
				capacity additions when compared to the average greenhouse gas emissions during
				the preceding 3-year period.
							(11)Incremental
				geothermal production
								(A)In
				generalThe term incremental geothermal production
				means, for any year, the excess of—
									(i)the total
				kilowatt hours of electricity produced from a facility (including a distributed
				generation facility) using geothermal energy; over
									(ii)the average
				number of kilowatt hours produced annually at the facility for 5 of the
				previous 7 calendar years before the date of enactment of this section after
				eliminating the highest and the lowest kilowatt hour production years in that
				7-year period.
									(B)Special
				ruleA facility described in subparagraph (A) that was placed in
				service at least 7 years before the date of enactment of this section shall,
				commencing with the year in which that date of enactment occurs, reduce the
				amount calculated under subparagraph (A)(ii) each year, on a cumulative basis,
				by the average percentage decrease in the annual kilowatt hour production for
				the 7-year period described in subparagraph (A)(ii) with such cumulative sum,
				but not to exceed 30 percent.
								(12)Incremental
				hydropower
								(A)In
				generalThe term incremental hydropower means
				additional energy generated as a result of efficiency improvements or capacity
				additions made on or after January 1, 1992.
								(B)ExclusionThe
				term incremental hydropower does not include additional energy
				generated as a result of operational changes not directly associated with
				efficiency improvements or capacity additions.
								(C)Measurement and
				certificationEfficiency improvements and capacity additions
				referred to in subparagraph (A) shall be—
									(i)measured on the
				basis of the same water flow information used to determine a historic average
				annual generation baseline for the hydroelectric facility; and
									(ii)certified by the
				Secretary or the Federal Energy Regulatory Commission.
									(13)Incremental
				nuclear productionThe term incremental nuclear
				production means the incremental quantity of energy generated by an
				existing nuclear facility over the average quantity of energy generated at the
				facility during the preceding 3-year period that is attributable to permanent
				efficiency improvements or capacity additions made on or after the date of
				enactment of this section.
							(14)Indian
				landThe term Indian land has the meaning given the
				term in section 2601 of the Energy Policy Act of 1992 (25 U.S.C. 3501).
							(15)Qualified
				hydropower
								(A)In
				generalThe term qualified hydropower means—
									(i)incremental
				hydropower;
									(ii)additions of
				capacity made on or after January 1, 2001, or the effective commencement date
				of an existing applicable State clean or renewable electricity standard program
				at an existing nonhydroelectric dam, if—
										(I)the hydroelectric
				project installed on the nonhydroelectric dam—
											(aa)is
				licensed by the Federal Energy Regulatory Commission, or is exempt from
				licensing, and is in compliance with the terms and conditions of the license or
				exemption; and
											(bb)meets all other
				applicable environmental, licensing, and regulatory requirements, including
				applicable fish passage requirements;
											(II)the
				nonhydroelectric dam—
											(aa)was placed in
				service before the date of enactment of this section;
											(bb)was operated for
				flood control, navigation, or water supply purposes; and
											(cc)did not produce
				hydroelectric power as of the date of enactment of this section; and
											(III)the
				hydroelectric project is operated so that the water surface elevation at any
				given location and time that would have occurred in the absence of the
				hydroelectric project is maintained, subject to any license requirements
				imposed under applicable law that change the water surface elevation for the
				purpose of improving the environmental quality of the affected waterway, as
				certified by the Federal Energy Regulatory Commission; and
										(iii)in the case of
				the State of Alaska—
										(I)energy generated
				by a small hydroelectric facility that produces less than 50 megawatts;
										(II)energy from
				pumped storage; and
										(III)energy from a
				lake tap.
										(B)StandardsNothing
				in this paragraph or the application of this paragraph shall affect the
				standards under which the Federal Energy Regulatory Commission issues licenses
				for and regulates hydropower projects under part I of the Federal Power Act (16
				U.S.C. 791a et seq.).
								(16)Qualified
				nuclear energyThe term qualified nuclear energy
				means energy from a nuclear generating unit placed in service on or after the
				date of enactment of this section.
							(17)Qualified
				waste-to-energyThe term qualified waste-to-energy
				means energy from the combustion of post-recycled municipal solid waste, or
				from the gasification or pyrolization of such waste and the combustion of the
				resulting gas at the same facility, if the owner or operator of the facility
				generating electricity from the energy provides to the Secretary, on an annual
				basis—
								(A)a certification
				that the facility is in compliance with all applicable Federal and State
				environmental permits;
								(B)in the case of a
				facility that commences operation before the date of enactment of this section,
				a certification that the facility meets emissions standards promulgated under
				section 112 or 129 of the Clean Air Act (42 U.S.C. 7412, 7429) that apply as of
				the date of enactment of this section to new facilities within the relevant
				source category; and
								(C)in the case of
				the combustion, pyrolization, or gasification of municipal solid waste, a
				certification that each local government unit from which such waste originates
				operates, participates in the operation of, contracts for, or otherwise
				provides for, recycling services for residents of the local government
				unit.
								(b)Clean energy
				and energy efficiency requirement
							(1)Requirement
								(A)In
				generalSubject to subparagraph (B), each electric utility that
				sells electricity to electric consumers for a purpose other than resale shall
				obtain a percentage of the base quantity of electricity the electric utility
				sells to electric consumers in any calendar year from clean energy or energy
				efficiency.
								(B)PercentageExcept
				as provided in section 611, the percentage obtained in a calendar year under
				subparagraph (A) shall not be less than the amount specified in the following
				table:
									
										
											
												Calendar
						year:Minimum annual percentage:
												
												2013 and 201413
												
												2015 through 201915
												
												2020 through 202420
												
												2025 through 202925
												
												2030 through 203430
												
												2035 through 203935
												
												2040 through 204440
												
												2045 through 204945
												
												2050 50.
												
											
										
									
								(2)Means of
				complianceAn electric utility shall meet the requirements of
				paragraph (1) by—
								(A)submitting to the
				Secretary clean energy credits issued under subsection (c);
								(B)submitting
				Federal energy efficiency credits issued under subsection (i), except that
				those credits may not be used to meet more than 25 percent of the requirements
				under paragraph (1) in any calendar year;
								(C)making
				alternative compliance payments to the Secretary at the rate of 3.5 cents per
				kilowatt hour (as adjusted for inflation under subsection (g)) if the electric
				utility does not elect to petition the Secretary to waive the requirements
				under subsection (d)(3)(C); or
								(D)a combination of
				activities described in subparagraphs (A), (B), and (C).
								(3)Phase-inThe
				Secretary shall prescribe, by regulation, a reasonable phase-in of the
				requirements of paragraph (1) as the requirements apply to an electric utility
				that becomes subject to this section on or after January 1, 2013.
							(c)Federal clean
				energy and energy efficiency credit trading programs
							(1)In
				generalNot later than January 1, 2011, the Secretary shall
				establish a Federal clean energy credit trading program, and a Federal energy
				efficiency credit trading program, under which electric utilities shall submit
				to the Secretary Federal clean energy credits and Federal energy efficiency
				credits to certify the compliance of the electric utilities with subsection
				(b)(1).
							(2)AdministrationAs
				part of the program, the Secretary shall—
								(A)issue clean
				energy credits to generators of electric energy from clean energy, regardless
				of whether the energy is transmitted over the national interstate transmission
				system;
								(B)to the extent
				that clean sources of electricity are used in combination with other sources of
				energy, issue credits only to the extent that the electricity generated is from
				clean energy resources;
								(C)issue clean
				energy credits to electric utilities associated with State clean energy
				standard compliance mechanisms pursuant to subsection (h);
								(D)issue energy
				efficiency credits pursuant to subsection (i);
								(E)subject to
				subparagraph (F), ensure that a kilowatt hour, including the associated clean
				energy credit or energy efficiency credit, shall be used only once for purposes
				of compliance with this Act;
								(F)allow double
				credits for generation from facilities on Indian land, and triple credits for
				generation from small clean energy distributed generators no larger than 1
				megawatt, except that no distributed clean energy generation facilities on
				Indian land shall receive a greater number of credits than triple
				credits;
								(G)ensure that, with
				respect to a purchaser that, as of the date of enactment of this section, has a
				purchase agreement from a clean energy facility placed in service before that
				date, the credit associated with the generation of clean energy under the
				contract is issued to the purchaser of the electric energy to the extent that
				the contract does not already provide for the allocation of the Federal
				credit;
								(H)in the case of
				eligible retired fossil fuel generation, issue 0.25 credits per kilowatt hour
				during the 3 year-period beginning on the date of retirement based on the
				average annual quantity of electricity generated by eligible retired fossil
				fuel generation during the final 3 years of operation of the facility;
								(I)calculate the
				quantity of clean energy credits issued for advanced coal generation, which
				shall be equal to the product obtained by multiplying—
									(i)the kilowatt
				hours of electricity generated by a facility and supplied to the grid during
				the prior year; by
									(ii)during the same
				year, the ratio of—
										(I)the quantity of
				carbon dioxide captured from the facility and sequestered; bears to
										(II)the sum
				of—
											(aa)the quantity of
				carbon dioxide captured from the facility and sequestered; and
											(bb)the quantity of
				carbon dioxide emitted from the facility;
											(J)issue double
				clean energy credits in the case of the first 5 new advanced coal generation
				facilities that permanently sequester a minimum of 1,000,000 tons per year of
				carbon dioxide into deep geologic formations;
								(K)issue double
				credits in the case of the first 5 retrofitted coal plants that are advanced
				coal generators, if the retrofitted facilities capture at least 200 MWe
				equivalent of flue gas and sequester carbon dioxide into deep geologic
				formations;
								(L)in the case of
				credits issued under subparagraphs (J) and (K), if the qualifying project uses
				captured carbon dioxide for purposes of enhanced hydrocarbon recovery, reduce
				the credits by .25; and
								(M)issue clean
				energy credits for the useful electric and thermal output from a facility that
				produces the output from biomass, using a system under which—
									(i)in the case of
				efficiency that is less than 50 percent, 1 clean energy credit is
				awarded;
									(ii)in the case of
				efficiency that is 50 percent or more but less than 70 percent, 1.1 clean
				energy credits are awarded for the same unit output;
									(iii)in the case of
				efficiency that is 70 percent or more but less than 90 percent, 1.25 clean
				energy credits are awarded for the same unit output; and
									(iv)in the case of
				efficiency that is 90 percent or more, 1.5 clean energy credits are awarded for
				the same unit output.
									(3)Clean energy
				credit borrowingAt any time before the end of calendar year 2015
				and any subsequent calendar year, an electric utility that has reason to
				believe the electric utility will not have sufficient clean energy credits to
				comply with subsection (b) may—
								(A)submit to the
				Secretary a plan that demonstrates that the electric utility, as a consequence
				of having facilities under construction at the time the plan is submitted, will
				earn sufficient clean energy credits during the subsequent 3 calendar years to
				meet the requirements of subsection (b) for calendar year 2015 and the
				subsequent calendar years affected; and
								(B)on approval of
				the plan by the Secretary, apply clean energy credits that the plan
				demonstrates will be earned during the subsequent 3 calendar years to meet the
				requirements of subsection (b) for each calendar year affected.
								(4)Credit trading
				and banking
								(A)In
				generalAn electric utility that holds clean energy credits in
				excess of the quantity of credits needed to comply with subsection (b) may
				transfer the credits to another electric utility in the same utility holding
				company system or sell the credits to another electric utility.
								(B)Carrying
				forwardA clean energy credit for any year that is not used to
				satisfy the minimum clean energy requirements of subsection (b) for that year
				may be carried forward for use in any subsequent year.
								(5)Delegation of
				market function
								(A)In
				generalThe Secretary may delegate to—
									(i)an appropriate
				market-making entity the administration of a national clean energy credit
				market and a national energy efficiency credit market for purposes of creating
				a transparent national market for the sale or trade of clean energy credits and
				energy efficiency credits; and
									(ii)regional
				entities the tracking of dispatch of clean energy generation.
									(B)AdministrationAny
				delegation under subparagraph (A) shall ensure that the tracking and reporting
				of information concerning the dispatch of clean energy generation is
				transparent, verifiable, and independent of any generation or load interests
				with obligations under this section.
								(d)Enforcement
							(1)Civil
				penaltiesAny electric utility that fails to meet the
				requirements of subsection (b) shall be subject to a civil penalty.
							(2)Amount of
				penaltyThe amount of the civil penalty shall be equal to the
				product obtained by multiplying—
								(A)the number of
				kilowatt hours of electric energy sold to electric consumers in violation of
				subsection (b); by
								(B)200 percent of
				the value of the alternative compliance payment, as adjusted for inflation
				under subsection (g).
								(3)Mitigation or
				waiver
								(A)Penalty
									(i)In
				generalThe Secretary shall mitigate or waive a civil penalty
				under this subsection if the electric utility is unable to comply with
				subsection (b) due to a reason outside of the reasonable control of the
				electric utility.
									(ii)AmountThe
				Secretary shall reduce the amount of any penalty determined under paragraph (2)
				by the amount paid by the electric utility to a State for failure to comply
				with the requirement of a State clean or renewable energy program if the State
				requirement is greater than the applicable requirement of subsection
				(b).
									(B)RequirementThe
				Secretary may waive the requirements of subsection (b) for a period of up to 5
				years with respect to an electric utility if the Secretary determines that the
				electric utility cannot meet the requirements due to a hurricane, tornado,
				fire, flood, earthquake, ice storm, or other natural disaster or act of God
				beyond the reasonable control of the utility.
								(C)Ratepayer
				protection
									(i)In
				generalSubject to clause (ii), effective beginning June 1, 2013,
				and not later than June 1 of each year thereafter, an electric utility may
				petition the Secretary to waive, for the following compliance year, all or part
				of the requirements of subsection (b) in order to limit the rate impact of the
				incremental cost of compliance of the electric utility to not more than 4
				percent per retail customer in any year.
									(ii)Requirements
										(I)Exhaustion of
				opportunitiesThe Secretary may waive all or part of the
				requirements of subsection (b) only on a demonstration by the petitioner that
				the petitioner has exhausted all opportunities under this section to comply
				with the requirements of subsection (b).
										(II)LimitationsAny
				waiver granted by the Secretary under this subparagraph shall be limited to the
				maximum extent practicable while ensuring that the increased cost of compliance
				does not exceed 4 percent per retail customer for any year.
										(D)VarianceA
				State public utility commission or electric utility may submit an application
				to the Secretary that requests a variance from the requirements of subsection
				(b) for 1 or more calendar years (including suspension or reduction of the
				requirements) on the basis of transmission constraints preventing delivery of
				clean energy.
								(4)Procedure for
				assessing penaltyThe Secretary shall assess a civil penalty
				under this subsection in accordance with the procedures prescribed by section
				333(d) of the Energy Policy and Conservation Act (42 U.S.C. 6303(d)).
							(e)Alternative
				compliance payments
							(1)In
				generalAn electric utility may satisfy the requirements of
				subsection (b), in whole or in part, by submitting in accordance with this
				subsection, in lieu of each Federal clean energy credit or megawatt hour of
				demonstrated total annual electricity savings that would otherwise be due, a
				payment equal to the amount required under subsection (b) in accordance with
				such regulations as the Secretary may promulgate.
							(2)Payment to
				State fundsPayments made under this subsection shall be made
				directly to the 1 or more States in which the electric utility is located, in
				proportion to the base quantity of a retail electric supplier that is within
				each applicable State, if the payments are deposited directly into a fund
				within the treasury of the State for use in accordance with paragraph
				(3).
							(3)Use of
				grantsThe Governor of any State may expend amounts in a State
				clean energy escrow account solely for purposes of—
								(A)increasing the
				quantity of electric energy produced from a clean energy source in the State,
				including nuclear and advanced coal technologies for carbon capture and
				sequestration;
								(B)promoting the
				deployment and use of electric drive vehicles in the State, including the
				development of electric drive vehicles and batteries; and
								(C)offsetting the
				costs of carrying out this section paid by electric consumers in the State
				through—
									(i)direct grants to
				electric consumers; or
									(ii)energy
				efficiency investments.
									(4)Information and
				reportsAs a condition of providing payments to a State under
				this subsection, the Secretary may require the Governor to keep such accounts
				or records, and furnish such information and reports, as the Secretary
				determines are necessary and appropriate for determining compliance with this
				subsection.
							(f)Exemptions
							(1)In
				generalDuring any calendar year, this section shall not apply to
				an electric utility—
								(A)that sold less
				than 4,000,000 megawatt hours of electric energy to electric consumers during
				the preceding calendar year, except that sales to an affiliate, lessee, or
				tenant of the electric utility shall not be treated as sales to electric
				consumers under this paragraph; or
								(B)in Hawaii.
								(2)Administration
								(A)Voluntary
				coverageParagraph (1) shall not apply to an electric utility
				described in paragraph (1) that voluntary elects to be covered by this
				section.
								(B)Sale of clean
				energy creditsAn electric utility that is not covered by this
				section and has not elected to be covered by this section shall not be eligible
				to sell any credits generated pursuant to this section to any other
				person.
								(g)Inflation
				adjustmentNot later than December 31 of each year beginning in
				2011, the Secretary shall adjust for inflation the rate of the alternative
				compliance payment under subsection (b)(2)(C).
						(h)State
				programs
							(1)In
				generalSubject to paragraph (2), nothing in this section
				diminishes any authority of a State or political subdivision of a State to
				adopt or enforce any law or regulation respecting clean energy or energy
				efficiency, or the regulation of electric utilities.
							(2)ComplianceExcept
				as provided in subsection (d)(3), no such law or regulation shall relieve any
				person of any requirement otherwise applicable under this section.
							(3)CoordinationThe
				Secretary, in consultation with States having such clean energy and energy
				efficiency programs, shall, to the maximum extent practicable, facilitate
				coordination between the Federal program and State programs.
							(4)Regulations
								(A)In
				generalThe Secretary, in consultation with States, shall
				promulgate regulations to ensure that an electric utility that is subject to
				the requirements of this section and is subject to a State renewable energy or
				clean energy standard receives clean energy credits if—
									(i)the electric
				utility complies with the State standard by generating or purchasing clean
				energy or renewable energy certificates or credits representing clean energy;
				or
									(ii)the State
				imposes or allows other mechanisms for achieving the State standard, including
				the payment of taxes, fees, surcharges, or other financial obligations.
									(B)Amount of
				creditsThe amount of credits received by an electric utility
				under this subsection shall equal—
									(i)in the case of
				subparagraph (A)(i), the quantity of clean energy resulting from the generation
				or purchase by the electric utility of clean energy; and
									(ii)in the case of
				subparagraph (A)(ii), the pro rata share of the electric utility, based on the
				contributions to the mechanism made by the electric utility or customers of the
				electric utility, in the State, of the quantity of clean energy resulting from
				those mechanisms.
									(C)Prohibition on
				double countingThe regulations promulgated under this paragraph
				shall ensure that a kilowatt hour associated with a clean energy credit issued
				pursuant to this subsection shall not be used for compliance with this section
				more than once.
								(i)Energy
				efficiency credits
							(1)DefinitionsIn
				this subsection:
								(A)Customer
				facility savingsThe term customer facility savings
				means a reduction in the consumption of end-use electricity at a facility of an
				end-use consumer of electricity served by an electric utility, as compared
				to—
									(i)consumption at
				the facility during a base year, taking into account reductions attributable to
				causes other than energy efficiency investments (such as economic downturns,
				reductions in customer base, favorable weather conditions, or other such
				causes); or
									(ii)in the case of
				new equipment (regardless of whether the new equipment replaces existing
				equipment at the end of the useful life of the existing equipment), consumption
				by similar equipment of average efficiency available for purchase at the time
				that new equipment is acquired.
									(B)Electricity
				savingsThe term electricity savings means—
									(i)customer facility
				savings of electricity consumption adjusted to reflect any associated increase
				in fuel consumption at the facility;
									(ii)reductions in
				distribution system losses of electricity achieved by a retail electricity
				distributor, as compared to losses attributable to new or replacement
				distribution system equipment of average efficiency (as defined by the
				Secretary by regulation); and
									(iii)the output of
				new combined heat and power systems, to the extent provided under paragraph
				(5).
									(C)Qualified
				electricity savingsThe term qualified electricity
				savings means electricity saving that meet the measurement and
				verification requirements of paragraph (4).
								(2)PetitionOn
				petition by the Governor of a State or, in the case of the power service area
				of the Tennessee Valley Authority, the Board of Directors of the Tennessee
				Valley Authority, the Secretary shall allow up to 25 percent of the
				requirements of an electric utility under subsection (b)(1) associated with the
				sales of electricity of the utility in the State to be met by submitting
				Federal energy efficiency credits issued pursuant to this subsection.
							(3)Issuance of
				energy efficiency credits
								(A)In
				generalThe Secretary shall issue energy efficiency credits for
				qualified electricity savings achieved in States described in paragraph (2) in
				accordance with this subsection.
								(B)Qualified
				electricity savingsSubject to subparagraph (C), in accordance
				with regulations promulgated by the Secretary, the Secretary shall issue
				credits for—
									(i)qualified
				electricity savings achieved by an electric utility on or after the date of
				enactment of this section; and
									(ii)qualified
				electricity savings achieved by other entities (including State agencies) on or
				after the date of enactment of this section if—
										(I)the measures used
				to achieve the qualified electricity savings were installed or placed in
				operation by the entity seeking the credit; and
										(II)an electric
				utility eligible to receive efficiency credits did not pay a substantial
				portion of the cost of achieving the qualified electricity savings (unless the
				utility has waived any entitlement to the credit).
										(C)StandardsNo
				credits shall be issued for electricity savings achieved as a result of
				compliance with a national, State, or local building, equipment, or appliance
				efficiency standard.
								(4)Measurement and
				verification of electricity savingsNot later than January 2012,
				the Secretary shall promulgate regulations regarding the measurement and
				verification of electricity savings under this subsection, including
				regulations covering—
								(A)procedures and
				standards for defining and measuring electricity savings that will be eligible
				to receive credits under paragraph (3), which shall—
									(i)specify the types
				of energy efficiency and energy conservation that will be eligible for the
				credits;
									(ii)require that
				energy consumption for customer facilities or portions of facilities in the
				applicable base and current years be adjusted, as appropriate, to account for
				changes in weather, level of production, and building area;
									(iii)account for the
				useful life of electricity savings measures;
									(iv)include
				specified electricity savings values for specific, commonly-used efficiency
				measures; and
									(v)exclude
				electricity savings that—
										(I)are not properly
				attributable to measures carried out by the entity seeking the credit;
										(II)have already
				been credited under this section to another entity; or
										(III)do not result
				from actions not intended to achieve electricity savings;
										(B)procedures and
				standards for third party verification of reported electricity savings;
				and
								(C)such requirements
				for information, reports, and access to facilities as may be necessary to carry
				out this subsection.
								(5)Combined heat
				and power
								(A)In
				generalUnder regulations promulgated by the Secretary, the
				increment of electricity output of a new combined heat and power system that is
				attributable to the higher efficiency of the combined system (as compared to
				the efficiency of separate production of the electric and thermal outputs),
				shall be considered electricity savings under this subsection.
								(B)Existing
				systemsIn addition to subparagraph (A), the regulations shall
				apply to the increment of electricity output of an existing combined heat and
				power system that is attributable to permanent efficiency improvements or
				capacity additions.
								(6)Incremental
				nuclear and incremental fossil fuel production
								(A)In
				generalSubject to subparagraph (B), under regulations
				promulgated by the Secretary, the increment of electricity output attributable
				to incremental nuclear production and incremental fossil fuel production shall
				be considered electricity savings under this subsection.
								(B)LimitationThe
				increment of electricity output described in subparagraph (A) shall meet not
				more than 10 percent of the total obligation of an electric utility under
				subsection (b).
								(j)Biomass
				harvesting and sustainabilityThe provisions of this section
				relating to biomass shall be administered in accordance with section 203(e) of
				the Energy Policy Act of 2005 (42 U.S.C. 15852(e)).
						(k)Loans for
				projects To comply with Federal clean energy standard
							(1)PurposesThe
				purposes of this subsection are—
								(A)to reduce the
				cost incurred by electric utilities in complying with the requirements of this
				section; and
								(B)to minimize the
				impact of the requirements on electricity rates for consumers.
								(2)LoansThe
				Secretary shall make loans available to electric utilities to carry out
				qualified projects approved by the Secretary to comply with the requirements of
				this section.
							(3)Qualified
				projects
								(A)In
				generalA loan may be made under this subsection for a
				project—
									(i)to construct a
				clean energy generation facility;
									(ii)to install an
				energy efficiency or electricity demand reduction technology; or
									(iii)to carry out
				any other project approved by the Secretary that the Secretary determines is
				consistent with the purposes of this subsection.
									(B)DisapprovalThe
				Secretary may disapprove an application for a loan for a project under this
				subsection if the Secretary determines that—
									(i)the revenues
				generated under the project are unlikely to be sufficient to cover the
				repayment obligations of the proposed loan; or
									(ii)the project is
				not otherwise consistent with the purposes of this subsection.
									(4)TermsA
				loan made by the Secretary to an electric utility under this subsection
				shall—
								(A)be for a term of
				not to exceed 30 years; and
								(B)bear an annual
				interest rate that is 50 basis points more than the Federal funds rate
				established by the Board of Governors of the Federal Reserve System.
								(5)PriorityNotwithstanding
				any other provision of law, the debt to the Federal Government under a loan
				made to an electric utility under this subsection shall have priority in any
				case in which the electric utility files for bankruptcy protection under title
				11, United States Code.
							(6)Authorization
				of appropriationsThere are authorized to be appropriated such
				sums as are necessary to carry out this subsection.
							(l)Reconsideration
							(1)Review
								(A)In
				generalNot later than January 15, 2017, and every 5 years
				thereafter, the Secretary shall review and make recommendations to Congress on
				the program established under this section.
								(B)AnalysisThe
				review shall analyze whether—
									(i)the program
				established under this section has contributed to an economically harmful
				increase in electricity rates in regions of the United States;
									(ii)the program has
				resulted in net economic benefits for the United States; and
									(iii)new
				technologies and clean energy sources will advance the purposes of this
				section.
									(2)RecommendationsThe
				Secretary shall submit to Congress recommendations on whether—
								(A)the percentage of
				energy efficiency credits eligible to be submitted under subsection (b)(1)
				should be increased or decreased;
								(B)the percentage of
				clean energy electricity required under subsection (b)(1) should be increased
				or decreased; and
								(C)the definition of
				clean energy should be expanded to reflect advances in
				technology or previously unavailable sources of clean or renewable
				energy.
								(3)ReportNot
				later than January 15, 2017, the Secretary shall submit to Congress a report
				that describes any recommendations of the Secretary on changes to the program
				established under this section.
							(m)RegulationsNot
				later than 1 year after the date of enactment of this section, the Secretary
				shall promulgate regulations implementing this section.
						(n)Termination of
				authorityThis section and the authority provided by this section
				terminate on December 31,
				2050.
						.
			(b)Table of
			 contents amendmentThe table of contents of the Public Utility
			 Regulatory Policies Act of 1978 (16 U.S.C. prec. 2601) is amended by adding at
			 the end of the items relating to title VI the following:
				
					
						Sec. 610. Federal clean energy
				standard.
					
					.
			
